Filed 06/25/20                                       Case 19-14555                                                Doc 30

                 3

          1      FEAR WADDELL, P.C.
                 Peter L. Fear, No. 207238
          2      pfear@fearlaw.com
                 Gabriel J. Waddell, No. 256289
          3      gwaddell@fearlaw.com
                 7650 North Palm Avenue, Suite 101
          4      Fresno, California 93711
                 (559) 436-6575
          5      (559) 436-6580 (fax)

          6      Attorney for Debtor NEUFELDT

          7
                                          UNITED STATES BANKRUPTCY COURT
          8
                                 EASTERN DISTRICT OF CALIFORNIA - FRESNO DIVISION
          9
                 In re:                                            Case No. 19-14555-A-13
        10
                 JOSHUA ALLEN NEUFELDT and                         Chapter 13
        11       MANDY ANNE NEUFELDT,
                                                                   D.C. No. FW-2
        12
                                        Debtor(s).                 Date: August 12, 2020
        13                                                         Time: 3:00 PM
                                                                   Place: Dept. A, Courtroom 11, 5th Floor
        14                                                                United States Courthouse
                                                                          2500 Tulare St., Fresno, California
        15                                                         Judge: Honorable Fredrick E. Clement

        16                     MOTION TO CONFIRM FIRST MODIFIED CHAPTER 13 PLAN

        17                The Debtor hereby moves for entry of an order confirming Debtor’s First Modified

        18       Chapter 13 Plan (“Modified Plan”). This Motion is based on the Modified Plan and the

        19       Declaration of JOSHUA ALLEN NEUFELDT filed herewith, and on the contents of Debtor’s

        20       Schedules and Statement of Affairs and the following points and authorities:

        21                1.     This case was commenced by the filing of a voluntary petition for relief under

        22       Chapter 13 of the Bankruptcy Code on October 31, 2019.

        23                2.     The Debtor has proposed the Modified Plan which was filed concurrently

        24       herewith. A copy of the Modified Plan is being served with the Notice of this Motion.

                                      Motion to Confirm Modified Chapter 13 Plan (etc.) - 1
Filed 06/25/20                                       Case 19-14555                                                  Doc 30




          1             3.      Since the filing of the bankruptcy, both debtors have been put on disability,

          2      which reduced their income. As a result, the First Modified Plan proposes to extend the term

          3      of the plan from 36 months to 60 months, reamortizing the payment on secured debt, reducing

          4      the payment, and maintaining the 0% dividend to unsecured creditors.

          5             4.      11 U.S.C. § 1329(a) provides that at “any time after confirmation of the plan but

          6      before the completion of payments under such plan, the plan may be modified, upon request of

          7      the debtor, the trustee, or the holder of an allowed unsecured claim, to—(1) increase or reduce

          8      the amount of payments on claims of a particular class provided for by the plan; (2) extend or

          9      reduce the time for such payments; or (3) alter the amount of the distribution to a creditor

        10       whose claim is provided for by the plan to the extent necessary to take account of any payment

        11       of such claim other than under the plan.

        12              5.      As discussed herein, Debtor believes that the Modified Plan fulfills the

        13       requirements of Section 1322 and 1329.

        14              6.      Specifically, as required by Section 1329(b) and (d), the Modified Plan meets

        15       the requirements of 11 U.S.C. § 1322(a), (b), and (c) and § 1325(a), as follows:

        16                         a. The Modified Plan provides for the submission of such portion of

        17                             Debtor’s future earnings to the supervision and control of the trustee as

        18                             is necessary for the execution of the plan.

        19                         b. The Modified Plan provides for all payment of priority debt.

        20                         c. The Modified Plan provides for the same treatment of each claim in each

        21                             class.

        22                         d. The Modified Plan complies with the requirements of the Bankruptcy

        23                             Code.

        24

                                     Motion to Confirm Modified Chapter 13 Plan (etc.) - 2
Filed 06/25/20                                        Case 19-14555                                                Doc 30




          1                        e. Debtor owed no fees under Chapter 123 of Title 28 of the United States

          2                           Code, and the Modified Plan requires no fees to be paid prior to

          3                           confirmation.

          4                        f. The Modified Plan was proposed in good faith and not by any means

          5                           forbidden by law.

          6                        g. The value, as of the effective date of the Modified Plan, of the property

          7                           to distributed under the Modified Plan to each allowed unsecured claim

          8                           is not less than the amount that would be paid on such claim if the estate

          9                           of the Debtor were liquidated under Chapter 7 of this title as of the

        10                            effective date of the Modified Plan.

        11                         h. The Modified Plan complies with the requirements for treatment of

        12                            Debtor’s secured creditors.

        13                         i. Debtor will be able to make all payments required under the Plan, and to

        14                            comply with the plan.

        15                         j. Debtor’s bankruptcy petition was filed in good faith.

        16                         k. Debtor has no current domestic support obligations.

        17                         l. Debtor has filed all required tax returns.

        18             WHEREFORE, Debtor requests that Debtor’s First Modified Chapter 13 Plan be

        19       confirmed.

        20

        21       Date: 6/24/2020                              FEAR WADDELL, P.C.

        22                                              By:    /s/ Gabriel J. Waddell
                                                              Gabriel J. Waddell
        23

        24

                                    Motion to Confirm Modified Chapter 13 Plan (etc.) - 3
